DETAILED ACTION
Claims 1–17 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “TOUCH CONTROL DEVICE APPLIED TO CAPACITIVE TOUCH SCREEN, PROCESSING DEVICE, AND TOUCH CONTROL SYSTEM”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “TOUCH CONTROL DEVICE APPLIED TO CAPACITIVE TOUCH SCREEN, PROCESSING DEVICE, AND TOUCH CONTROL SYSTEM FOR REMOTE GAMEPAD OPERATION”.

The disclosure is objected to because of the following informalities:
[0060]: “combing” should be “combining”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/759559 (‘559). The following table shows a comparison of the claims.
Claim 1 of Current Application
Claim 1 of Copending Application 16/759559
A touch control device applied to a capacitive touch screen, wherein the capacitive touch screen comprises: 
a plurality of signal transmitting electrodes and a plurality of signal receiving electrodes arranged as a crisscross array, where touch points are formed at overlapping positions of the signal transmitting electrodes and the signal receiving electrodes; and 
the touch control device comprises: 

A touch control handle device. applied to a capacitive touch screen which comprises 

a plurality of signal transmitting electrodes and a plurality of signal receiving electrodes arranged as a crisscross aray, wherein touch points are formed at locations where the signal transmitting electrodes and the signal receiving electrodes overlap: and 
the touch control handle device comprises: 

a signal collection component, configured to be electrically coupled with each signal transmitting electrode of the capacitive touch screen to collect an excitation signal; 

an input module;
where the input module is used for acquiring an operation of a user and generating a corresponding input signals; 

a first signal output component, configured to be electrically coupled with each signal receiving electrode of the capacitive touch screen to output an analog touch signal; and
an output module communicatively connected to the processing module,
a first processing component, being communicatively connected to the signal collection component and the first signal output component, where the first processing component is configured to receive a touch control instruction, and the touch control instruction indicates performing a touch operation on a to- be-touched position on the capacitive touch screen; and 
a processing module communicatively connected to the input module the processing module is used for converting the input signal into a touch control signal corresponding to a location to be touched on the capacitive touch screen, and a touch control command means to execute a touch operation on the location to be touched on the capacitive touch screen; 
the first processing component is configured to: receive an excitation signal of the signal transmitting electrode of each touch point at the to-be-touched position, accordingly generate an analog touch signal, and output the analog touch signal to the signal receiving electrode of each touch point at the to-be- touched position by using the first signal output component to simulate the touch operation on the to-be-touched position.
the output module is electrically connected to the signal transmitting electrodes and the signal receiving electrodes to acquire excitation signals from the signal transmitting electrodes. generate analog touch signals according to the excitation signals, and output the analog touch signals to the signal receiving electrodes at the touch points at the location to be touched, so as to simulate the touch operation on the location to be touched.


It may be noted that claim 1 of the Current Application is anticipated by claim 1 of  copending application ‘559, with slight variations in terminology. For example, touch control instruction becomes touch control command, signal collection component becomes input module, first signal output component becomes output module, and first processing component becomes a processing module. 
Claim Interpretation
Claim 1 recites the limitation "first signal output component". From the description, the first signal output component “stimulates a touch operation” ([0006]), “at least partially covers the surface of the capacitive touchscreen” or “is arranged adjacent to the capacitive touchscreen” ([0009]), “comprises a transparent material at least partially covering the surface of the capacitive touchscreen” ([0010]), is illustrated by a bar 104 in Fig. 1, is “electrically coupled with each signal receiving electrode 102 of the capacitive touch screen to output an analog touch signal”, and “includes an electrode” ([0040]). From this description, it will be assumed that the “first signal output component” refers to a touch processor for claim interpretation purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9–15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9–11 refer back to claim 7, but they refer to “the second signal output component” that was introduced in claim 8, and a “second signal communication component” that was introduced in claim 6 upon which claim 7 depends, therefore there is lack of antecedence. It is unclear whether these were meant to depend upon claim 8.
Furthermore, claim 12 depends upon claim 6 but refers to “the second communication component” that was introduced only in claim 11, therefore there is lack of antecedence.
For purposes of claim interpretation, the “second signal output component” and “second communication component” will be interpreted as referring to the “first signal output component” and “first communication component”.
Claims 13, 15, and 17 are rejected under 35 U.S.C. 112(b) because they recite “third communication component” and “fourth communication component”, however, the disclosure does not accurately describe what the differences are between these components and the “first communication component”, therefore the metes and bounds of the claims are unclear. Are the third and fourth communication components labeled as such because they are added onto devices already having first and second communication components, or are they single communication components that replace the other cited communication components? They are just labeled as black boxes in the drawings with no further description, therefore it is unclear what their differences are.
Claim 14 is rejected for its dependency on claim 13.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.
Despite the above rejections and in order to advance prosecution, an effort has been made to examine this invention in view of the prior art as best understood by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Do Ik Kim et al, US 20180321793 A1 (hereinafter “Kim”).
Regarding claim 1, Kim discloses a touch control device applied to a capacitive touch screen, wherein the capacitive touch screen comprises: 
a plurality of signal transmitting electrodes (Fig. 2; para. 78: driving electrodes 130) and a plurality of signal receiving electrodes (sensing electrodes 120) arranged as a crisscross array (Fig. 2), where touch points are formed at overlapping positions of the signal transmitting electrodes and the signal receiving electrodes (para. 66-67,76-78: each overlapping intersection, shown in Fig. 6A, may comprise a touch point); and 
the touch control device comprises: 
a signal collection component (para. 79: wires 140 or connection lines 164), configured to be electrically coupled with each signal transmitting electrode of the capacitive touch screen to collect an excitation signal; 
a first signal output component (Figs. 3-4; para. 86: signal receiving part 221), configured to be electrically coupled with each signal receiving electrode of the capacitive touch screen to output an analog touch signal (para/ 88-89: each receiving electrode 120 sends sensing signals Sse through Rx output channels to signal receiving part 221); and 
a first processing component (para. 81: touch driver 200, MPU 225), being communicatively connected to the signal collection component and the first signal output component, where the first processing component is configured to receive a touch control instruction (para. 93: the processor MCU 225 detects a touch input), and the touch control instruction indicates performing a touch operation on a to-be-touched position on the capacitive touch screen (para. 94: the touch sensor may be combined with a display panel or be manufactured separately from the display panel, in which case a touch operation is a “to-be-touched” position relative to a display panel); and 
the first processing component is configured to: receive an excitation signal of the signal transmitting electrode of each touch point at the to-be-touched position, accordingly generate an analog touch signal, and output the analog touch signal to the signal receiving electrode of each touch point at the to-be-touched position by using the first signal output component to simulate the touch operation on the to-be-touched position (para. 93: “the processor 225 may detect whether there is an occurrence of a touch input and a position thereof by comprehensively analyzing a sensing signal input, that is, the sensing signal Sse that is amplified and digital converted, via the signal receiving part 221 and the analog-to-digital converter part 223 from a plurality of sensing electrodes 120”).

Regarding claim 2, Kim discloses the control device according to claim 1, wherein the signal collection component at least partially covers a surface of the capacitive touch screen, or the signal collection component is arranged adjacent to the capacitive touch screen (para. 69: wires 140 cover a non-display area adjacent to the capacitve touch screen).

Regarding claim 4, Kim discloses the touch control device according to claim 1, wherein the first signal output component at least partially covers the surface of the capacitive touch screen, or the first signal output component is arranged adjacent to the capacitive touch screen (para. 93: MPU 225 is arranged adjacent to the capacitive touch screen).

Regarding claim 8, Kim discloses a touch control device as claimed, (please refer to the discussion of claim 1 for almost the same limitations), the main difference with claim 1 being that a “second” signal output component rather than a “first” signal output component is claimed, which is electrically coupled not only to each “horizontal” (receiving) electrode but also to each longitudinal (transmitting) electrode (Fig. 2: driving electrodes 130 and sensing electrodes 120), accompanied by a “second” processing component configured to output the analog touch signal to both the horizontal electrode and the longitudinal electrode of each touch point at the to-be-touched position, rather than just to the horizontal (receiving) electrode.
These additional differences are also taught by Kim because Kim teaches a single signal output component that may be labeled a “first” or a “second”, that outputs the analog touch signal to both the horizontal and longitudinal electrodes (Kim Fig. 3: driving circuit 210 outputs first to electrodes 130 and then indirectly to electrodes 120 via capacitive coupling) at the to-be-touched position (the position corresponding to an external display). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cathal O’Lionaird et al, US 20180260049 A1 (hereinafter “O’Lionaird”).		
Regarding claim 3, Kim discloses the touch control device according to claim 2, however Kim fails to explicitly teach the signal collection component comprises a transparent material at least partially covering the surface of the capacitive touch screen. 
O’Lionaird like Kim teaches a capacitive touch control device, wherein the signal collection component comprises a transparent material at least partially covering the surface of the capacitive touch screen (O’Lionaird para. 38: a transparent overlay above physical components, including transparent conductors that use indium tin oxide).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique of a transparent overlay and transparent conductors taught by O’Lionaird to the device of Kim. This would have helped to protect and cover the device while letting the display images shine through, and would have hidden distracting conductive lines and hardware from a user. Kim at para. 111 also teaches the use of ITO for conductive lines, therefore it would have been obvious, given O’Lionaird’s teaching, to extend the technique to the connection lines as well.

Regarding claim 5, Kim discloses the touch control device according to claim 4, however Kim fails to teach the first signal output component comprises a transparent material at least partially covering the surface of the capacitive touch screen.
O’Lionaird teaches a similar device applying the technique of a transparent material at least partially covering the surface of the capacitive touch screen (O’Lionaird para. 38: please refer to the discussion and obviousness motivation of claim 3).

Claims 6–7, 9, 12–17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Masahiro Izutsu, US 20130035143 A1 (hereinafter “Izutsu”).
Regarding claim 6, Kim discloses the touch control device according to any one of claims 1, however, Kim fails to disclose a communication component for establishing communication with an external processing device.
Izutsu like Kim teaches a capacitive touch panel comprising: a first communication component (Izutsu Fig. 6 connection cable 5, interface part A_16B), configured to establish communication connection with an external processing device  (para. 69-71: external output unit 2) according to a preset communication protocol to receive the touch control instruction (Izutsu Figs. 1, 10; para. 71, 75-76:  a TMDS or HDMI protocol etc. may be used).
It would have been obvious to one of ordinary skill to have applied the known technique of establishing a communication with an external device taught by Izutsu, to the device of Kim. According to Izutsu para. 8-9, this would help to increase display area by moving the display to an external device, which frees up more space for input on a touchscreen device and reduces the amount of scrolling required.

Regarding claim 7, Kim modified by Izutsu discloses the touch control device according to claim 6, comprising: an image collection component (Izutsu graphic controller 14B), configured to collect a screen image of the capacitive touch screen and send the screen image to the outside by using the first communication component (Izutsu para. 71: graphic controller 14B not only collects a screen image for the touchscreen 14A, but also collects a screen image for the external LCD panel 2 and sends to the interface), where the first communication component is configured to receive a touch control instruction generated corresponding to the screen image, and the touch control instruction indicates performing a touch operation on a to-be-touched position on a touch screen corresponding to a predetermined position in the screen image and is transmitted to the first processing component to implement a corresponding touch operation (Izutsu para. 81: data inputted by the to-be-touched operation on the predetermined position of a keyboard simulated image of the touch panel 14A is transmitted to a central processing unit 11B and displayed on the external LCD panel 24A of the external output unit 2; also para. 86-87 and Fig. 9 illustrate a touch screen used for input at a to-be-touched position on an external output unit during a game). The motivation for combining with Kim is as previously stated to increase screen use of the touch control device for touch control and use an external display for displaying images for increased interaction capabilities.

Regarding claim 9, (dependent upon claim 7) please refer to the discussion of claim 2 for the same additional limitations taught by Kim (Kim para. 69).

Regarding claim 12, (dependent upon claim 6) please refer to the discussion of claim 7 for the same additional limitations taught by Izutsu, and the same obviousness motivation.

Regarding claims 13 and 16, Kim modified by Izutsu teaches a processing device or a touch control system, respectively, comprising: a third communication component, communicatively connected with the touch control device according to claim 6 (Izutsu Fig. 1 connection cable 5, interface part A1/B1); and a third processing component (CPU 11B), configured to generate the touch control instruction and send the touch control instruction to the touch control device by using the third communication component. (Izutsu Figs. 1, 10; para. 71, 75-76:  please refer to the discussion of claim 6).

Regarding claim 14, Kim modified by Izutsu teaches the processing device according to claim 13, wherein the third communication component is a wired or wireless communication circuit module (Izutsu Fig. 1: the communication module/ connection cable 5 is wired).

Regarding claim 15, Kim modified by Izutsu discloses the processing device according to claim 13, comprising: a human-computer interaction component (Kim external device 2), configured to display the screen image collected from the capacitive touch screen by using a human-computer interaction interface, and receive an operation on the displayed screen image by using the human-computer interaction interface (Izutsu para. 71: graphic controller 14B not only collects a screen image for the touchscreen 14A, but also collects a screen image for the external LCD panel 2 and sends to the interface), where the third processing component is configured to obtain a corresponding to-be-touched position on the capacitive touch screen according to the position at which the operation is performed in the screen image, generate a touch control instruction corresponding to the to-be-touched position, and send the touch control instruction to the touch control device to perform the touch operation on the to-be-touched position (Izutsu para. 81: data inputted by the to-be-touched operation on the predetermined position of a keyboard simulated image of the touch panel 14A is transmitted to a third processing component, central processing unit 11B and displayed on the external LCD panel 24A of the external output unit 2; also para. 86-87 and Fig. 9 illustrate a touch screen used for input at a to-be-touched position on an external output unit during a game).
Regarding claim 17, please refer to claim 7 for essentially the same additional limitations. The fourth communication component is being interpreted as the first communication component. 

Claims 10–11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Izutsu, and further in view of O’Lionaird.
Regarding claim 10, Kim modified by Izutsu discloses the touch control device according to claim 7, however, they do not teach a transparent material covering the surface of the capacitive touch screen 
O’Lionaird like Kim teaches a capacitive touch control device, wherein the second signal output component comprises a transparent material at least partially covering the surface of the capacitive touch screen (O’Lionaird para. 38: please refer to the discussion of claim 3 and the same obviousness motivation).

Regarding claim 11, Kim modified by Izutsu and O’Lioniard discloses the touch control device according to claim 7, comprising: a second communication component, configured to establish communication connection with an external processing device according to a preset communication protocol, to receive the touch control instruction (Izutsu Fig. 6 connection cable 5, interface part A_16B; Figs. 1, 10; para. 69-71, 75-76: please refer to the discussion of claim 6).
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Lynch para. 18, King-Smith Fig. 3A, and Leng also teach establishing communication with an external device.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628